The story of the plaintiff that she believed it necessary to get a plain gold ring as an incident to obtaining a marriage license, and her story that she believed the actual civil marriage ceremony, which undoubtedly took place, to be only a part of the formalities incident to obtaining a marriage license, are rejected by this court as incredible. Findings 12, 13, 14, 15, 33, 34, 35, 36, 37, 38, 40, 44, 46, 47, 48, and conclusions of law 2, 7 and 8 are, therefore, reversed as contrary to the evidence. The remaining findings that a civil marriage took place between the parties upon the distinct false representation by the defendant that it would be followed by a marriage according to the Jewish rite, are affirmed; and the 3d proposed finding by the defendant is found. With the findings thus modified, the interlocutory judgment is unanimously affirmed, with costs, on the authority of Watkins v. Watkins (197 App. Div. 489). Present — Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ.